Citation Nr: 0704086	
Decision Date: 02/08/07    Archive Date: 02/22/07

DOCKET NO.  00-23 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from July 1970 to February 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2000 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which awarded the veteran service connection, with a 10 
percent initial rating, for post-traumatic stress disorder 
(PTSD).  The veteran subsequently initiated and perfected an 
appeal of this initial rating determination.  Within his 
November 2000 VA Form 9, the veteran requested a personal 
hearing before a member of the Board.  However, that request 
was withdrawn in April 2001.  

The veteran's claim was initially presented to the Board in 
May 2003, at which time it was remanded for additional 
development.  It has now been returned to the Board.  


FINDING OF FACT

The veteran's PTSD results in depression, anxiety, 
nightmares, and a sense of hopelessness.  


CONCLUSION OF LAW

The criteria for the award of an initial rating of 30 percent 
and no higher for the veteran's post-traumatic stress 
disorder have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 
3.321, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the appellant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2006).

A letter dated in May 2003 fully satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2006); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The claimant was aware that it was 
ultimately the claimant's responsibility to give VA any 
evidence pertaining to the claim.  The May 2003 letter 
informed the claimant that additional information or evidence 
was needed to support the claim and asked the claimant to 
send the information or evidence to VA.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
Although the notification letter was not sent prior to the 
initial adjudication of the claimant's claim, this was not 
prejudicial to the claimant since the claimant was 
subsequently provided adequate notice and the claim was 
readjudicated and an additional supplemental statement of the 
case (SSOC) was provided in January 2006.  

The claimant's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained, to the extent available.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2006).  There is no indication in 
the record that any additional evidence, relevant to the 
issue decided herein, is available and not part of the claims 
file.  

The claimant was last afforded a VA examination in September 
2000.  See 38 C.F.R. § 3.159(c)(4) (2006).  He subsequently 
failed to report for examination in June 2001.  In its May 
2003 remand order, the Board ordered the RO to schedule the 
veteran for another VA psychiatric examination.  The RO has 
attempted to contact the veteran via both letter and 
telephone to schedule a new VA examination, but has been 
unsuccessful.  Since the Board's May 2003 remand, the veteran 
has apparently relocated from Lambert, Mississippi, to 
Detroit, Michigan, and more recently returned to Mississippi.  
He last personally contacted the RO in June 2004 and gave an 
address in Mississippi, to which at least one VA examination 
notice letter was sent.  He subsequently sought VA medical 
care at the Detroit VA medical center, and a Detroit address 
was noted.  A change of address form, listing a post office 
box address in Lambert, Mississippi, was received from the 
veteran's representative in July 2005.  A new telephone 
number, which turned out not to belong to the veteran, was 
also given.  Additional letters were mailed to that address, 
with no response from the veteran.  To date, the veteran has 
not further contacted VA.  

The Board notes that the U.S. Court of Appeals for Veterans 
Claims (Court) has ruled that there is a "presumption of 
regularity" under which it is presumed that Government 
officials have properly discharged their official duties.  
Clear evidence to the contrary is required to rebut the 
presumption of regularity.  Ashley v. Derwinski, 2 Vet. 
App. 307 (1992); see also United States v. Chemical 
Foundation, Inc., 272 U.S. 1, 14-15 (1926).  Notably, the 
Ashley case specifically dealt with the regularity of 
procedures at the Board.  In the absence of evidence to the 
contrary, therefore, the Board may not presume that the 
veteran did not receive notices of the scheduled VA 
examinations, or other correspondence from the RO.  

As well, with regard to the earlier missed VA examinations, 
if the veteran moved without informing VA of his new address, 
the Court has stated that "[i]n the normal course of events, 
it is the burden of the veteran to keep the VA apprised of 
his whereabouts.  If he does not do so, there is no burden on 
the part of the VA to turn up heaven and earth to find him."  
Hyson v. Brown, 5 Vet. App. 262, 265 (1993).  

The Board observes that, at a minimum, the veteran failed to 
report for his scheduled VA examinations on multiple 
occasions.  No adequate explanation has been offered, and 
there is no evidence on file to show that the veteran had 
good cause for failing to report for examination of his 
service-connected disability after being requested to do so 
by VA.  As well, the veteran did not contact VA to request 
another rescheduling of his examination.  Thus, based on the 
above, the Board finds VA's duties to notify and assist the 
veteran are met, to the extent possible.  The records 
otherwise satisfy 38 C.F.R. § 3.326.

As there is no indication that any failure on the part of VA 
to provide additional notice of assistance reasonably affects 
the outcome of this case, the Board finds that such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).
Finally, the veteran was also sent a letter regarding the 
appropriate disability rating or effective date to be 
assigned in April 2006.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  No other notification or assistance to 
the veteran by VA is required.  

The veteran seeks an initial rating in excess of 10 percent 
for his post-traumatic stress disorder (PTSD).  Disability 
evaluations are based upon the average impairment of earning 
capacity as contemplated by the schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2006).  In order to evaluate the level of disability and 
any changes in condition, it is necessary to consider the 
complete medical history of the veteran's condition.  
Schafrath v. Derwinski, 1 Vet. App. 589, 594 (West 2002).  
However, when the assignment of initial ratings is under 
consideration, the level of disability in all periods since 
the effective date of the grant of service connection must be 
taken into account.  Fenderson v. West, 12 Vet. App. 119 
(1998).  In cases in which a reasonable doubt arises as to 
the appropriate degree of disability to be assigned, such 
doubt shall be resolved in favor of the veteran.  38 C.F.R. 
§ 4.3 (2006).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. § 4.7 
(2006).  

The veteran's PTSD is currently rated as 10 percent disabling 
under Diagnostic Code 9411 which in turn refers to the 
general schedule for psychiatric disability.  Under this 
schedule, a 10 percent rating is warranted for occupational 
and social impairment due to mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress, or; symptoms 
controlled by continuous medication.  

A 30 percent rating is assigned for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  

A 50 percent rating is assigned for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and, 
difficulty in establishing and maintaining effective work and 
social relationships.  

The rating criteria provide that a 70 percent rating be 
granted for occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessive rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting), and; inability to establish and 
maintain effective relationships.  

A 100 percent rating is assigned when the evidence reflects 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance or minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  
38 C.F.R. § 4.130, Diagnostic Code 9411 (2006).  

In October 1999, the veteran underwent a psychiatric 
examination secondary to his claim for Social Security 
Disability benefits.  He reported a history of nightmares and 
poor sleep since his military service in Vietnam, during 
which he was exposed to combat.  He reported a recurrent 
dream involving having to shoot a young Vietnamese girl who 
was pointing a gun at him, an event which actually occurred 
during service, according to his account.  Other reported 
symptoms included depression, anger, resentment, and social 
isolation.  He described his temper as explosive and violent.  
When he gets angry, he "wants to kill people."  He reported 
experiencing difficulty holding a job recently, although he 
did work for many years following service separation.  An 
extensive history of drug and alcohol use was also noted.  He 
had completed at least three drug rehab programs.  Currently, 
he lived in a homeless veterans shelter, without contact with 
friends or family.  The examiner described the veteran as 
cooperative but angry, with a realistic outlook, without 
delusions or grandiose ideas.  He was fully alert and 
oriented.  Memory was fair.  He was able to cook and perform 
other household tasks, but reported no hobbies.  His hygiene 
and grooming were fair.  His thought processes were organized 
and easy to follow.  His speech was logical, spontaneous, and 
goal-directed.  He denied hallucinations, delusions, and 
paranoid ideations.  He expressed hopelessness and despair, 
but no suicidal or homicidal thoughts or plans.  PTSD, along 
with depressive disorder and a history of substance abuse, 
was confirmed.  The veteran was found to be competent.  A 
Global Assessment of Functioning (GAF) score of 60 was 
assigned.  The Global Assessment of Functioning is a scale 
reflecting the subject's psychological, social, and 
occupational functioning.  Carpenter v. Brown, 8 Vet. 
App. 240 (1995).  A GAF of 51-60 indicates moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (few friends, conflicts 
with peers or co-workers).  See American Psychiatric 
Association's Diagnostic and Statistical Manual for Mental 
Disorders (DSM- IV) (4th Ed.).  

Upon receipt of the veteran's claim, he was afforded VA 
psychiatric examination in September 2000.  He stated he 
served in Vietnam for 12 months, and was involved in 
significant combat, during which he was wounded by shrapnel.  
He was awarded the Purple Heart medal for his injuries.  
Currently, he experienced intrusive recollections, 
nightmares, poor sleep, social isolation, depression, and 
irritability secondary to his PTSD.  He was unemployed and 
divorced from his second wife.  He also had two children with 
which he had some contact.  He reported alcohol and drug 
abuse during and following service, with periods of sobriety 
and relapse.  Before and following service he worked for 
General Motors until approximately 1989.  On objective 
examination the veteran was fully alert, oriented, and in no 
acute distress.  No abnormal physical movements were 
observed.  He smelt of alcohol.  His mood was euthymic, and 
his affect was irritable and angry.  He denied any current 
suicidal or homicidal thoughts or plans, but did report one 
suicide attempt in the past.  He denied hearing voices but 
reported seeing "shadows" on occasion.  He denied any other 
hallucinations or delusions, as well as panic attacks.  His 
memory was within normal limits, and he did not display 
cognitive impairment.  PTSD was confirmed, and a GAF score of 
75, based strictly on the veteran's PTSD, was assigned.  A 
GAF score of 45 was assigned secondary to the veteran's 
alcohol dependence.  A GAF score of 71-80 reflects that if 
symptoms are present they are transient and expectable 
reactions to psychosocial stressors (e.g., difficulty 
concentrating after family argument; no more than slight 
impairment in social, occupational, or school functioning 
(e.g., temporarily falling behind in schoolwork).  A GAF 
score of 50-41 is indicative of serious symptoms (e.g., 
suicidal ideation, severe obsessive rituals, frequent 
shoplifting), or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  See American Psychiatric Association 
Diagnostic and Statistical Manual of Mental Disorders (4th. 
ed., 1994) (DSM-IV).  The veteran was determined to be 
competent.  The examiner explained these GAF score 
assignments by stating the veteran had only mild difficulty 
secondary to his PTSD, as he was able to work for 
approximately 18 years following service, and his current 
difficulties were the result of his substance abuse.  

The veteran's VA inpatient and outpatient treatment records 
have also been obtained and reviewed.  According to an 
October 1999 VA treatment summary, the veteran has severe and 
prolonged PTSD which manifests via angry outbursts, 
sleeplessness, nightmares, depression, and despair.  At that 
time, the veteran was unemployed and homeless, with a history 
of alcohol and substance abuse.  A GAF score of 36 was 
assigned.  A GAF score of 40-31 is indicative of some 
impairment in reality testing or communication (e.g., speech 
is at times illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work; child 
frequently beats up other children, is defiant at home, and 
is failing at school).  See American Psychiatric Association 
Diagnostic and Statistical Manual of Mental Disorders (4th. 
ed., 1994) (DSM-IV).  

The veteran has received extensive VA psychiatric treatment 
in the past 10+ years, including several VA hospitalizations.  
His reported symptoms have consistently included anxiety, 
increased irritability and anger, social isolation, 
nightmares, despair, and homelessness.  He has been diagnosed 
with PTSD on several occasions, as well as substance-induced 
mood disorder, anti-social personality disorder, and 
depression.  He has completed VA detoxification programs at 
least twice, followed by relapse to substance abuse shortly 
thereafter.  He most recently received VA psychiatric 
treatment in April 2002, when he sought detoxification 
treatment.  On admittance he reported recent heroin and 
cocaine use.  A depressed mood was noted, without suicidal or 
homicidal ideation.  He also reported irritability, anxiety, 
nightmares, and auditory and visual hallucinations.  He was 
afforded inpatient treatment for approximately a week.  

As noted above, the veteran has failed to report for 
subsequent VA examinations, and has not kept VA appraised of 
his whereabouts.  Therefore, the Board will proceed to decide 
this claim based only upon the evidence now of record.  See 
38 C.F.R. § 3.655(b) (2006).

After considering the available evidence of record, the Board 
finds a 30 percent initial rating for the veteran's PTSD is 
warranted.  A central issue in the present case is the degree 
of impairment resulting from the veteran's PTSD, and that 
resulting from his longtime and ongoing drug and alcohol 
abuse, which is not service-connected.  The evidence of 
record varies, with at least one examiner, in September 2000, 
assigning a GAF score of 75, indicative of mild impairment, 
to the veteran's PTSD.  Another examiner stated in October 
1999 that the veteran's PTSD was "severe and prolonged", 
and played a significant role in his psychiatric symptoms.  
VA attempted to schedule the veteran for a comprehensive 
psychiatric examination to reconcile these opinions, but the 
veteran failed to cooperate, as noted above.  Nevertheless, 
in light of 38 C.F.R. §§ 4.3 and 4.7, the Board finds 
sufficient evidence to award the veteran a 30 percent initial 
rating for his PTSD.  

According to his psychiatric treatment notes, the veteran 
continues to be haunted by nightmares and recollections of 
his experiences in Vietnam during service.  The record 
confirms he was exposed to combat and sustained multiple 
shell fragment wounds during an enemy rocket attack.  He also 
continued to experience a depressed mood, anxiety, despair, 
and poor sleep.  While the Board may not determine on its own 
the level of impairment resulting solely from the veteran's 
PTSD, it may nonetheless afford him the benefit of the doubt.  
38 U.S.C.A. § 5107 (West 2002); see Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1991).  As such, the Board finds a 30 
percent initial rating is warranted for the veteran's PTSD.  
Furthermore, as the veteran has displayed a similar level of 
impairment since the initiation of this appeal, a 30 percent 
initial rating is warranted effective from the date of the 
award of service connection.  See Fenderson, supra.  

However, based on the available evidence of record, a 50 
percent disability rating is not warranted for the veteran's 
post traumatic stress disorder, as the veteran fails to meet 
the criteria for such a rating.  His affect has not been 
described as flattened.  He has also not exhibited 
circumstantial, circumlocutory, or stereotyped speech.  At 
all times of record he has been able to converse in a 
logical, coherent manner.  The veteran has also not reported 
panic attacks on a weekly basis.  

Regarding memory impairment and difficulty in performing 
complex tasks, his memory, both long and short-term, has been 
adequate on objective examination.  While his judgment is 
somewhat impaired, based on the medical record, this is at 
least partially attributable to his extensive alcohol and 
drug use, which appears to remain ongoing.  Additionally, he 
has no history of serious legal problems, other than a few 
motor vehicle offenses.  Following service, he worked for 
nearly 20 years until his drug use worsened.  While he has 
had some homicidal and suicidal thoughts, he has been without 
such plans since the initiation of this appeal.  At all times 
of record, the veteran has been fully alert and oriented, 
with the ability to dress and groom himself and handle his 
financial affairs.  All examiners have found him competent to 
manage his finances.  While the veteran's overall psychiatric 
impairment appears to support a higher rating, several 
examiners have indicated the primary cause of his disability 
is his drug use, not his PTSD.  The Board notes that service 
connection for alcohol abuse and drug dependence was denied 
by the RO in an unappealed July 2004 rating decision.  
Overall, the preponderance of the evidence is against an 
initial disability rating in excess of 30 percent for the 
veteran's service-connected post traumatic stress disorder.  
As a 30 percent rating represents the highest level of 
disability displayed during the pendency of this appeal, a 
staged rating is not warranted at the present time.  Id.  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the veteran.  The 
evidence discussed herein does not show that the service 
connected disability at issue presents such an unusual or 
exceptional disability picture as to render impractical the 
application of the regular schedular standards.  In 
particular, the veteran's PTSD has itself required no 
extended periods of hospitalization since the initiation of 
this appeal, as he has been hospitalized in the past several 
years for drug rehabilitation, and not directly as a result 
of his PTSD.  His PTSD is also not shown by the evidence of 
record to present marked interference with employment in and 
of itself, as the veteran was able to work for many years 
following service.  Therefore, the assignment of an 
extraschedular evaluation under 38 C.F.R. § 3.321(b) is not 
warranted.  The veteran has not otherwise submitted evidence 
tending to show that his service-connected disability is 
unusual, or causes marked interference with work other than 
as contemplated within the schedular provisions discussed 
herein.

In conclusion, the evidence supports a 30 percent rating and 
no higher for the veteran's PTSD.  As a preponderance of the 
evidence is against the award of an initial rating in excess 
of 30 percent, the benefit of the doubt doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) 
(West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  






ORDER

Entitlement to an initial rating of 30 percent and no higher 
for the veteran's post-traumatic stress disorder is granted 
subject to the laws and regulations governing the payment of 
monetary benefits.  



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


